﻿192.	Please accept our sincere congratulations, Mr. President, on your unanimous election to the high office of President of the thirty-ninth session of the General Assembly. We are truly gratified to see the Assembly in the hands of a distinguished son of Africa and representative of the nation of Zambia, with which we have friendly relations and whose efforts for the cause of peace and development we are following with great sympathy and appreciation. Your experience of many years in presiding over important United Nations organs, your personal diplomatic talent and your negotiating skill fully guarantee the efficient conduct of our work.
193.	Acknowledgements of a high order are due to the outgoing President of the Assembly, the President of Panama, Mr. Jorge Illueca.
194.	I cordially greet our indefatigable Secretary- General, doctor honoris causa of Poland's oldest Alma Mater, Jagiellonian University in Cracow.
195.	Let me also take the opportunity of extending from this rostrum, on the threshold of the United Nations fortieth anniversary, my warmest congratulations on his recent 75th birthday to the only signatory of the Charter of the United Nations among us, that outstanding statesman, First Vice- Chairman of the Council of Ministers and Minister for Foreign Affairs of the Soviet Union, Mr. Andrei Gromyko.
196.	We welcome in our midst a new Member of the United Nations, Brunei Darussalam.
197.	Not quite 200 years ago, on 5 May 1798, in the land which today hosts the United Nations, a nation- a! hero of both Poland and the United States penned these words:
"I, Tadeusz Kosciuszko, being on the point of departure from America, declare and resolve that, unless I make other disposition in my will of my property in the United States, I hereby authorize my friend Thomas Jefferson to use it in its entirety to purchase Negroes . . . and to grant them their freedom in my name . . . teaching them to be defenders of their freedom, their country and social good order."
198.	These words bear witness to the Polish ideals which inspired the noblest minds in our country's past, its will to freedom and social aspirations. It is well-nigh symbolic that Tadeusz Kosciuszko was the name conferred during the last war on the First Division of the reborn Polish Army, which, fighting alongside the victorious Soviet forces, brought freedom and independence to Poland.
199.	Let me take advantage of this solemn occasion to draw attention to the fortieth anniversary of the Polish People's Republic, which we have recently celebrated in our country. Historically speaking, it represents only a fraction of the thousand-year annals of the Polish State but it marks the consummation of the profound social changes that have been accomplished in a spirit of socialist ideals.
200.	For centuries Poles sought an answer to a question summed up as follows: our country is Poland, but what kind of Poland is our country to be? For it was by turns strong and weak, enlightened and backward; a land of justice and of privilege; long partitioned, briefly independent between the two World Wars, then struck down by Nazi occupation and in danger of total annihilation by German fascism. And yet it never stopped being Poland, for our people, owing to its love of fatherland and freedom, had withstood even the most dramatic upheavals of history.
201.	The achievement of the last 40 years is the final resolution of the dilemma: what kind of Poland? The answer was given by democratic social forces, left-wing intellectual movements and the political parties of the working class.
202.	The Manifesto of the Polish Committee of National Liberation, published on 22 July 1944, called on the Polish people to fight "for a Poland which would never again be threatened by the Germanic hordes, for a Poland which could be sure of lasting peace, the opportunity for creative work and a flourishing future".
203.	This programme resulted in Poland—devastated by the war of which it was the first, albeit victorious, victim—ceasing to be a pawn in international relations, gaining permanently secured frontiers and anchoring its existence to a natural, good- neighbour alliance and inviolable friendship, in accordance with that simplest of wisdoms, that friends are best sought close at hand.
204.	This k why subsequently the Poland which, to quote the words spoken by Prime Minister Wojciech Jaruzelski in the Polish Parliament, "was at loggerheads with her neighbours, entangled in 'exotic alliances' and banked naively on the goodwill of the Western Powers, has receded far into the past. Today Poland's place is unambiguously and enduringly defined. Her international position depends directly on her significance in the socialist community. Our national interests are all on one side—on the side of peaceful coexistence between nations ... To live among friends, to have their joint guarantees and at the same time to be one of the underwriters of the post-war territorial and political order in Europe—this is the essence of the Polish raison d’état.
205.	The Polish People's Republic is the homeland of all Poles. Its identity is a blend of a continuity of history and a youthfulness of system. These have been at the basis of the Polish people's achievements and of the transformations of the past 40 years. This is not mere rhetoric. Only revolutionary political solutions could steer Poland on to a path of progress. Socialism was the only system that was capable of accomplishing this. We do not gloss over the shadow cast on the record of Polish achievements by the crisis of recent years with which we are still contending. We have gone into its sources frequently and frankly, in this forum as well as elsewhere.
206.	As far as the internal causes are concerned, we are dealing with them ourselves, since Polish problems are the business of Poles alone. That we are succeeding is evidenced by the normalization of life at home, the closing of society's ranks behind its basic interests on the platform of the Patriotic Movement of National Renaissance, the results of the country-wide local elections and the advances in socialist democracy. Further proof is the broad amnesty sponsored by the Patriotic Movement of National Renaissance and recently enacted by the Sejm.
207.	The external causes of the Polish crisis, like those of many other crises, should, however, be tackled by the joint efforts of the international community. By this I mean the removal from international relations of imperialist diktat and multipronged coercion. This is precisely the task of the United Nations, whose Charter lays down non-interference in the internal affairs of States and cooperation between them on equal terms.
208.	In the last few years, hallowed principles of international intercourse have been brutally violated by certain North Atlantic Treaty Organization countries in their dealings with Poland. The attempts to use blackmail, diktat and restrictions as instruments of political pressure on Poland, a policy of which the present United States Administration is the driving force, were bound to prove a fiasco.
209.	The way in which some NATO countries have been treating Poland prompts thoughts that reach back beyond the current ideological confrontation. We encountered instances of attitudes of expediency towards Poland much earlier in our history. There were Western politicians in the past who applauded the partitions of Poland. We have not forgotten the cynical response of Horace Sebastiani, the French Foreign Minister, to the savage suppression of the November uprising in Poland in 1831: "Order reigns in Warsaw"—words that were to epitomize the whole of European reaction and feelings about Poland. We are familiar with the pro-tsarist, conservative attitude of America to the January uprising of 1863, which included the betrayal of the Kosciuszko, on which Polish patriots were sailing to assist their countrymen fighting in Poland. At Versailles in 1919, some Western States opposed the reversion to Poland of her native territories of Silesia and Mazuria and the restoration of our access to the sea. David Lloyd George, who questioned our right to Upper Silesia, later, declared, after Hitler's aggression, that Poland had got what it deserved. The Poles remember who sneered at their claims at the Potsdam Conference, who tried to prevent Poland becoming the 51st signatory to the Charter of the United Nations who temporized for years over recognition of the final nature of Poland's western frontier and who in, this day deliberately underplays Poland's contribution to the defeat of fascism.
210.	So, if anyone now sets out to lecture us on the management of our affairs and to expound the principles of tolerance, he had best make sure that there are no skeletons in his own closet and that he has a clear conscience as regards the Poles. Tolerance and reconciliation for the sake of the supreme national good have deep-seated humanitarian roots in Poland.
211.	The Government of the Polish People's Republic feels obliged to inform the General Assembly that for a number of years our country has been the target of unparalleled propaganda aggression by the media of certain NATO countries, above all the United States. The broadcasts in Polish of "Radio Free Europe" and "Voice of America" consist of deliberate dissemination of disinformation and lies, incitement of social unrest and attempts to destabilize the internal situation in Poland.
212.	We wish to state at this juncture that we fully support the proposal of the Soviet Union, announced yesterday from this rostrum, on the inadmissibility of the policy of State terrorism and any action by States aimed at undermining the socio-political systems in other sovereign States.
213.	Poland's position with regard to the policy of the United States was spelled out in an official note addressed to the United States Government on 3 November 1983, and most recently in a document of 16 August 1984. A day later, a ceremony was held at the White House which demonstrated yet again that the United States means to press on with its blatant interference in Polish internal affairs. On this occasion, the objects of manipulation were not only recent developments but also more ancient history. The fortieth anniversary of the Warsaw uprising was used to hark back for manipulative purposes to such historic events as the Kosciuszko insurrection of 1794, the November uprising of 1830 and the January uprising of 1863, twisting their meaning to suit the current needs of the anti-communist crusade. Anti-Polish purposes dictated another attempt to reinterpret the Yalta and Potsdam agreements, the Final Act of the Conference on Security and Cooperation in Europe, signed at Helsinki on 1 August 1975, and other international accords. It is therefore worth pointing out from this rostrum that the Charter of the United Nations, to which the United States President referred on this occasion, expressly states that: "Nothing contained in the present Charter shall authorize ... to intervene in matters which are essentially within the domestic jurisdiction of any State . . . ".
214.	It should be recalled that bilaterally, on 1 June 1972, the United States and Poland adopted a document in which they agreed that the development of peaceful co-operation between nations must be based on "the principles of territorial integrity and inviolability of frontiers, non-interference in internal affairs, sovereign equality, independence and renunciation of the use or threat of use of force". Three years later the United States Government solemnly confirmed in the Helsinki Final Act its will to uphold those principles.
215.	It is therefore reasonable to ask this. How do unlawful restrictions and other hostile measures in the political, economic, scientific, transport and other fields square with principle VI of the Helsinki Final Act, which requires the signatories "in all circumstances [to] refrain from any ... act of military, or of political, economic or other coercion designed to subordinate to their own interest the exercise by another participating State of the rights inherent in its sovereignty and thus to secure advantages of any kind"?
216.	How can the pledge made by the United States, in common with the other 34 European and North American countries, of its will to improve and expand mutual relations and further rapprochement and better understanding among nations accommodate a decision to continue propaganda aggression and to this end modernize the anti-Polish American broadcasting stations "Radio Free Europe" and "Voice of America"?
217.	How is the unilateral, arbitrary suspension or severance of international agreements to be reconciled with international law's fundamental rule of pacta sunt sevanda? What has a policy of carrots and sticks—dispensed by one of the world's great Powers according to the extent to which other States are prepared to toe its line and carry out its wishes—to do with observance of the principles of sovereign equality and non-interference in the internal affairs of States? Many more such questions present themselves.
218.	We listened with attention to the address by the President of the United States in which he offered to the world the arrangement of relations on a partnership basis; but still fresh in our memory was the statement he had delivered on the occasion of "Peace Through Strength Week", only two days before he appeared in this Hall, in which he resolutely spoke in favour of negotiations from a position of strength.
219.	The world, however, awaits from the United States not merely a change of rhetoric. Something much more important is needed—namely, a departure from the policy of confrontation. In the case of Poland, this should mean the lifting of United States economic restrictions and the cessation of propaganda aggression. Only that would make possible the normalization of bilateral relations.
220.	I wish to add that the various discriminatory restrictions applied heretofore against Poland have been in utter dissonance with the principles of the free flow of trade, about which the President of the United States spoke at such length in his address here. We expect those valid principles of international economic co-operation to be implemented by the United States with regard to Poland also.
221.	Against the backdrop of the anti-Polish arbitrary policy of the United States and of certain other NATO countries, it is with particular respect and appreciation that we regard the independent and objective stand taken vis-à-vis our country by the non-aligned countries and the majority of the neutral countries, guided as they are by the principles of the
Charter of the United Nations and in particular the principles of sovereignty and the inalienable right of every nation to determine the directions of its internal development. We can give this full credit, especially as our bilateral relations with most of those countries are expanding fruitfully in a spirit of friendship, mutual respect and reciprocal benefit. This area of our foreign relations will be consistently developed in the future also.
222.	The history of nations is not a collection of miscellaneous events into which one can dip as required, as if it were a storage room for property. International documents, based on reciprocity, embody an agreed balance of interests and determine the degree of States' interdependence. Concern has therefore been understandably aroused in Poland by the practice of challenging the validity of fundamental agreements that form the bedrock of security in Europe. This applies in particular to the decisions reached by the Big Three at Yalta and Potsdam, decisions that laid down the framework and guiding principles of the post-war peace settlement. These provisions were definitively endorsed in bilateral treaties and sealed at Helsinki by the signatures of the leaders of 35 European and North American States on the Final Act of the Conference on Security and Co-operation in Europe. Without the Yalta and Potsdam agreements there would have been no Charter of the United Nations and no Helsinki. Those documents, which constitute an indissoluble whole, are the basis of the territorial and political organization of Europe.
223.	The astonishing thing is that the numerous interpreters of Yalta invariably address themselves to what is not contained in the decisions of that Conference, while they skirt round their essence and purpose. These were clearly and unequivocally stated: the destruction once and for all of German militarism and fascism, as the main threat to peace. The Yalta document further proclaimed:
"Only with continuing and growing co-operation and understanding among our three countries, and among all the peace-loving nations, can the highest aspiration of humanity be realized—a secure and lasting peace."
Such a peace would, in the words of the 1941 Atlantic Charter, which foreshadowed the United Nations, "afford assurance that all men in all lands may live out their lives in freedom from fear and want". That is an important heritage for contemporary and future generations. Only dialogue, understanding and cooperation between the great Powers and all the countries of the world can free humanity from the threat of nuclear holocaust. The policy of the arms race and confrontation, of the severance of agreements and suspension and obstruction of co-operation, increases the risk of such a catastrophe.
224.	In political assessments it is actions, not words that are the proper measure of the behaviour of States. The first of September was the forty-fifth anniversary of Hitler's invasion of Poland, the act of aggression which started the Second World War. If our minds go back to those years, it is not for the purpose of musing on the events which left Poland standing alone against an overpoweringly superior enemy, but in order to be wiser in the future. Paper guarantees failed to shield Poland from havoc and to prevent the death of millions of human beings. 
225.	The first and most crucial lesson that we have learned from our experience in September 1939 is that security cannot be guaranteed by "exotic alliances"; it can be guaranteed only by the natural ones that stem from a community of interests. We are bound by such an impregnable alliance with the Soviet Union and the other States members of the Warsaw Treaty Organization. The peaceful coalition of socialist States—the Warsaw Treaty—has for nearly 30 years been the guarantor of peace in Europe. The second lesson taught us by the Second World War is the necessity of developing a system of security in Europe which will ensure that the security interests of all its nations are equally protected.
226.	On the other hand, the policy of arms race and confrontation and international tensions foster the mobilization of forces hostile to peace and destabilize the situation in Europe and other parts of the world. We perceive a particular threat to peace in attempts to change the political and territorial map of Europe as shaped by post-war developments. The problem is not that the Polish frontiers are in jeopardy. They are inviolable and permanent. Nevertheless, the resurgence of Grossdeutsche ambitions and revisionist currents in the Federal Republic of Germany, accompanied as they are by militarization, cannot be shrugged off by anyone in Europe—least of all, in view of our historical experience, by the Polish people. On issues of fundamental significance to the nation there are no differences between Poles. The tragedy of the Nazi occupation is still too fresh in their memory. That is the context in which we view the militarization processes of the Federal Republic and weigh the declarations against the facts. The declarations are full of peaceful reassurances; the facts often tell a completely different story. On 2 May 1984, the Federal Chancellor said at Oxford: "The security and peace policy of the Federal Republic of Germany serves an important political purpose: overcoming the division of Germany and Europe". On 28 June 1984 the Council of the Western European Union lifted the last remaining bans and restrictions imposed on the Federal Republic, allowing it to go ahead with production and possession of strategic bombers and medium- and long-range missiles. As a result of the deployment in Western Europe, and in particular on the territory of the Federal Republic of Germany, of new United States nuclear missiles systems, the security of Europe has diminished; the threat to world peace has increased. There is a close link between the forces professing Grossdeutsche ambitions and those seeking the military instruments for the pursuit of these aims.
227.	We judge and shall continue to judge the Federal Republic of Germany as we do other countries: on the evidence of facts, actions and political practice. We listened with attention to the statement of the Vice-Chancellor and Minister for Foreign Affairs of the Federal Republic of Germany, and in particular to his remarks pertaining to the territorial integrity of all States of Europe within their present frontiers and proclaiming that the Federal Republic of Germany has no territorial claims at present and will have no such claims in the future, in accordance with the provisions of the treaties concluded by it with Poland and other socialist States.
228.	We are ready to enter into dialogue with the Federal Republic of Germany and with all forces and States, regardless of their socio-political systems that recognize the existing realities in Europe and wish to make an honest effort to further detente and improve East-West relations. I declare from this rostrum that we are prepared, as we have always been, to entertain any constructive proposals that could lessen the danger of war in Europe.
229.	In the present extremely tense and complex world situation, a fundamental question looms ahead, namely, what to do to steer international relations out of the deadlock and on to a path of lasting peaceful co-operation among nations and States? To answer this question, what is needed is, first and foremost, authentic consideration of the good of one's own country and of the common good of humanity, bona fide political intent and bold imagination. The search for an answer ought to start in the most critical area, with improvement of relations between the Soviet Union and the United States, since those two leading nuclear Powers bear an exceptional responsibility for the fate of the world. Soviet-United States relations exert a decisive influence on the overall climate of relations in the world in all fields, as was so conclusively demonstrated in the 1970s. We express the hope that today's meeting between the First Vice-Chairman of the Council of Ministers and Minister for Foreign Affairs of the Soviet Union and the President of the United States will contribute to recognition by the United States Administration of the realities of the contemporary world, a world of different socio-economic systems. There is no sensible alternative to the peaceful coexistence of those systems. The policy of confrontation can only lead to a catastrophe.
230.	We attach supreme importance to averting the nuclear threat and to halting and reversing the nuclear arms race. This purpose would be served by following up the momentous initiative of the General Secretary of the Central Committee of the Communist Party of the Soviet Union and Chairman of the Presidium of the Supreme Soviet of the Union of Soviet Socialist Republics, Konstantin Chemenko, concerning the elaboration of, and agreement on norms of behaviour among the nuclear Powers and other Soviet proposals currently on the table, namely, those concerning a ban on the militarization of outer space and a moratorium on the development of anti- satellite systems, as well as the most recent one, submitted yesterday, on the use of outer space exclusively for peaceful purposes for the benefit of mankind. A concrete contribution to reducing the nuclear threat has been made by the Soviet Union through its unilateral no-first-use pledge. We appeal once again to the other nuclear Powers to enter into a similar commitment.
231.	We also hail the Soviet Union's readiness to abide by its earlier constructive proposals for armament reduction should the United States and the other States members of NATO show signs of being prepared to restore the situation that existed prior to the deployment of cruise and Pershing II missiles in Western Europe.
232.	Our programme is also aimed at the elimination of current regional conflicts and tensions. Behind most of them we detect both the goals and the results of an imperialist policy based on a position of strength and designed to preserve the remnants of colonialism and reinforce neo-colonial practices and racism. Ample evidence of this is provided by the history of the prolonged and appallingly tragic conflict in the Middle East. Now that the sterility and 
fragility of any settlement predicated on forcing the Arab world to conclude separatist agreements with Israel have been so starkly revealed, solutions of a universal, equitable and lasting nature can be all the more irrefutably seen to be the only effective ones. They are guaranteed by the programme of action set out in the Soviet Union's proposals on a Middle East settlement of 29 July 1984 reiterates its complete readiness to make a positive contribution to the implementation of that programme.
233.	We are greatly disturbed at the conflict between Iraq and Iran. It is draining the life-blood of two nations which are members of the Movement of Non-Aligned Countries, delaying their development and exacerbating their mutual antagonisms.
234.	We condemn the imperialist policy of aggression, destabilization and intervention in Central America. The brutal occupation of Grenada continues. The people of Nicaragua, who are fighting to decide their future free from outside interference, enjoy the deep sympathy and support of Poland.
235.	We categorically demand that the NATO States responsible for the situation in southern Africa respect the resolutions of the General Assembly and the Security Council concerning the independence of Namibia and the ending of the policy of apartheid and its degradation of human dignity.
236.	We avow our solidarity with the Democratic Republic of Afghanistan in its defence of its revolutionary gains and with the policy being pursued by its Government in the interests of the normalization of the situation in South-West Asia.
237.	We are in favour of the settlement of the disputes in South-East Asia by means of political dialogue between the States directly concerned, without any outside interference whatsoever, and of the immediate reinstatement of the People's Republic of Kampuchea to its rightful place in the United Nations.
238.	We support the consistent struggle of the Korean people for reunification on the basis of the recent constructive proposals put forward by the Democratic People's Republic of Korea.
239.	Ten years have elapsed since the adoption by the General Assembly of the historic Charter of Economic Rights and Duties of States. To this day it remains a document of immense significance. Although we are still a long way from application of the principles of international economic relations, the intervening period has borne out the Tightness and justice of the objectives which that Charter delineated. In the light of that Charter, we can clearly see that tensions in the political area are being used to destabilize economic co-operation and that disruptions of the latter in tum impede the improvement of political relations. This lowers the threshold of international security in its various fields.
240.	A serious problem for the world economy is the global debt crisis, which cannot be solved on a long-term basis without profound reforms in the world monetary system, the removal of protectionist barriers to the exports of debtor nations, a substantial cut in effective interest rates and a flow of fresh financial resources. Consequently, we are in agreement with the recommendations of the meeting of Ministers for Foreign Affairs and Ministers of Finance of 11 Latin American countries at Cartagena in June 1984 especially with regard to the desirability of joint discussion of financial problems by the debtor and creditor States.
241.	The way to remedy the situation is to place economic co-operation on an equitable and democratic footing, as was urged by the States members of the Council for Mutual Economic Assistance in their Declaration of June 1984. Awareness of the dangers inherent in the deterioration of economic relations led Poland to submit a proposal to the United Nations for the reconstruction and reinforcement of such relations. We welcome and acknowledge the report of the Secretary-General on confidence-building in international economic relations, prepared pursuant to General Assembly resolution 38/196, containing the replies of over 20 Governments and international organizations. The implementation of this initiative would make possible a gradual increase in economic security and an expansion of economic co-operation that would be beneficial to all. We consider it our duty to follow up our initiative and are counting on further support for it in the United Nations.
242.	An extremely important factor in strengthening international security is the broad process of preparing societies for life in peace. This concept was first given codified form in the Declaration on the Preparation of Societies for Life in Peace, which my country had the honour of sponsoring. At the current session of the General Assembly another review will be made of the implementation of that Declaration. The record does not give cause for optimism, but that makes discussion all the more necessary. Societies expect greater involvement by politicians in efforts to further understanding among nations, to eradicate prejudice, intolerance and arrogance and to show moderation in speech and responsibility in action. We hope that these aims will be reflected in the document which the General Assembly will most likely adopt in conjunction with the commemoration of the fortieth anniversary of the United Nations.
243.	Our perception of the responsibility and the role of heads of State or Government is in tune with the initiatives of the Movement of Non-Aligned Countries. The correctness of our opinions was confirmed at the Meeting of Ministers for Foreign Affairs and Heads of Delegation of the Non-Aligned Countries to the General Assembly at its Thirty- eighth Session, held at United Nations Headquarters last October on the initiative of Mrs. Indira Gandhi, which was also attended by the Chairman of the Council of State of the Polish People's Republic, Mr. Henryk Jablonski. It significantly broadened our comprehension of the position of the non-aligned countries and the very positive role played by the Non-Aligned Movement in a number of matters of vital concern to the contemporary world.
244.	In a year we shall be celebrating the fortieth anniversary of the founding of the United Nations. Its second 40 years will be launched by the International Year of Peace. On 9 May 1985, we shall also have the fortieth anniversary of the victory of the united forces of democracy over fascism. We shall observe this date as a day of struggle for peace and international security and against fascism, racism, hatred and intolerance. I should like to announce here that a World Congress of Intellectuals will be held at Warsaw on this occasion. We count on all peace-loving forces in the world to support this undertaking.
245. At this session and in all its international endeavours, Poland, which is open to co-operation with all States, will faithfully implement the lofty goals of the United Nations. Our programme is the programme embodied in the Charter of the United Nations.
